            1
                                                                               JS-6
            2

            3

            4

            5

            6

            7

            8                     UNITED STATES DISTRICT COURT
            9                   CENTRAL DISTRICT OF CALIFORNIA
        10

        11      NICOLE ACUNA,                         CASE NO.: 2:18-CV-07828 AB (GJSx)
        12                      Plaintiff,
                                                      [PROPOSED] ORDER GRANTING
        13      v.                                    DISMISSAL [FRCP 41]
        14      WAL-MART STORES, INC. and
                DOES 1 to 100,                        Courtroom:        7B
        15                                            District Judge:   Hon. André Birotte
                                Defendants.                             Jr.
        16                                            Magistrate Judge: Hon. Gail J. Standish
                                                      Complaint Filed: February 13, 2018
        17                                            Trial Date:       None Set
        18

        19           Upon considering the stipulation between Plaintiff NICOLE ACUNA and
        20      Defendant WAL-MART STORES, INC. and good cause appearing, therefore,
        21           IT IS HEREBY ORDERED THAT the case is dismissed, with prejudice.
        22           IT IS SO ORDERED.
        23

        24      Dated: _May 03, 2019_______________
                                                         Honorable André Birotte Jr.
        25                                               United States District Judge
        26

        27

        28
2354-8929                                        1
                            [PROPOSED] ORDER GRANTING JOINT STIPULATION FOR DISMISSAL
                                                                 CASE NO.: 2:18-CV-07828
